DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 12/20/2021 has been entered. Claims 1 and 11 have been amended. No Claims have been canceled. No claims have been added. Claims 1-11 are still pending in this application, with claims 1 and 11 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 20040196486) in view of Knodt (US 7856400) and Tillitt (20100075630) and Waller et al. (US 10379801).
Regarding claim 1, Uchino teaches an apparatus (fig. 1) comprising:
 a network interface to receive print data from a device (remote computing device 11, 13 and 14 fig. 1), wherein the print data is associated with a first subscription service (p0090: If the registered user wishes to submit additional print job files or additional 
Uchino does not teach wherein the database of subscription services includes the first subscription service and a second subscription service; a subscription manager to manage the database of subscription services. wherein the subscription manager is to deduct print credit from a first subscription service account based on the print data; and a selection engine to select a printing device for the print data, wherein the printing device is associated with the second subscription service.
Knodt teach wherein the database of subscription services includes the first subscription service and a second subscription service (printing device 204 and 206 in fig. 2); a subscription manager to manage the database of subscription services (billing module in fig. 2). wherein the subscription manager is to deduct print credit from a first subscription service account based on the print data (col. 7, lines: 35-45: Printing device 206 also sends data that indicates the number of clicks associated with the second print job, to billing module 202 ); and a selection engine to select a printing device for the print data (col.7 lines 35:55), wherein the printing device is associated with the second subscription service.(col. 7 and lines: 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchino, and to include wherein the database of subscription services includes the first subscription service and a second subscription service; a subscription manager to manage the 
Uchino in view of Knodt does not explicitly disclose that credit can be used from one subscriber account to different subscriber account.
Tillitt teaches credit can be used from one subscriber account to different subscriber account (p0010: The credit that remains in the individual credit accounts of the mobile subscribers is allowed to be used by the mobile subscribers as a currency for other transactions, for example, for the purchase of goods and services from entities other than the mobile network operator)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchino in view of Knodt, to include credit can be used from one subscriber account to different subscriber account, in order to manage of credits for mobile subscribers suggested by Tillitt (p0002).
Uchino in view of Tillitt does not teach select printing device associated second subscription service and it is not associated with the first subscription service.
Waller teaches select printing device associated second subscription service and it is not associated with the first subscription service (col.4 Lines 30-40:  two print shops having multiple model 123 printers, one print shop's ink usage numbers for their 123 printers may always be 30% higher than the ink usage numbers from the 123 printers at another shop. This type of variability can itself become a factor contributing to the recommendation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchino in view of Knodt and Tillitt, to include select printing device associated second subscription service and it is not associated with the first subscription service, in order to to efficiently recommend a high-speed production printer that meets a customer's performance and quality demands based on historical data obtained with similar jobs on actual printers is desired suggested by Waller.

Claim 9 has  been analyzed and rejected with regard to claim 1 and in accordance with Uchino’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033). 

Regarding Claim 11, Uchino in view of Knodt, Waller and Tillitt teaches the non-transitory machine-readable storage medium of claim 9, comprising instructions to modify the second subscription data upon the printing device associated with the second subscription service printing content based on the print job (Knodt: col. 2 lines:40-50).

Regarding claim 12, Uchino in view of Knodt, Waller and Tillitt the non-transitory machine-readable storage medium of claim 11, comprising instructions to calculate an offset credit to add to the second subscription data (Knodt: col. 2 lines:40-50).

Regarding claim 13, the structural elements of apparatus claim 1 perform all of the steps of method claim 13. Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 1.

Claims 2-8, 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Knodt, Waller and Tillitt as applied to claim 1 above, and further in view of Miyamoto et al.  (US 20170070642).

Regarding claim 2, Uchino in view of Knodt, Waller and Tillitt does not teach the apparatus of claim 1, wherein the selection engine is to select the printing device based on a proximity of the device to the printing device
Miyamoto teaches the apparatus of claim 1, wherein the selection engine is to select the printing device based on a proximity of the device to the printing device (p0064:… location information and a print request from the mobile terminal 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uchino in view of Knodt , Waller and Tillitt, to include wherein the selection engine is to select the printing device based on a proximity of the device to the printing device, in order to provide a printing system and a method of controlling a printing system by which a service user can use print services easily suggested by Miyamoto (p0007).

Regarding claim 3, Uchino in view of Knodt, , Waller, Tillitt and Miyamoto teaches The apparatus of claim 2, wherein the proximity is to be determined based on a connection between the device and the printing device (Miyamoto:p0083: short range communication).
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 4, Uchino in view of Knodt, Waller, Tillitt and Miyamoto teaches the apparatus of claim 3, wherein the selection engine is to generate a prompt at the device to confirm the printing device to receive a print job associated with the print data (Miyamoto:p0088: a user ID is input using input means of the image forming apparatus 105).
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 7, Uchino in view of Knodt, Tillitt, Waller and Miyamoto teaches the apparatus of claim 1, wherein the print credit represents a number of pages (Miyamoto:p0112: cost of a consumable material (a sheet and an ink or a toner)
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 8, Uchino in view of Knodt, Tillitt, Waller and Miyamoto teaches the apparatus of claim 1, wherein the print credit represents a monetary amount (Miyamoto: fig. 5af).
The rational applied to the rejection of claim 2 has been incorporated herein.

Claim 10 has been analyzed and rejected with regard to claim 3 and in accordance with Uchino’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0033). 

Regarding claim 15, the structural elements of apparatus claim 2 perform all of the steps of method claim 15. Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 2.

Regarding claim 14, Uchino in view of Knodt, Tillitt, Waller and Miyamoto teaches the method of claim 13, wherein selecting the printing device comprises identifying a connection between the portable electronic device and the printing device (Miyamoto: p0064).
The rational applied to the rejection of claim 2 has been incorporated herein.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Knodt, Waller and Tillitt as applied to claim 1 above, and further in view of Sharp (20160012465)

Regarding claim 5, Uchino in view of Knodt, Waller and Tillitt does not teach the apparatus of claim 1, wherein the subscription manager is to calculate an offset credit to apply to a second subscription service account.
Sharp teaches the apparatus of claim 1, wherein the subscription manager is to calculate an offset credit to apply to a second subscription service account (p0183: consolidating the funds or credits associated with the first one of the plurality of non-affiliated vendors or entities [65] and the funds or credits associated with a second one of the plurality of non-affiliated vendors or entities [65] to a single system account).


Regarding claim 6, Uchino in view of Knodt , Waller and Tillitt and Sharp teaches the apparatus of claim 5, wherein offset credit is equal to the print credit (p0183).
The rational applied to the rejection of claim 5 has been incorporated herein.
                                                                                                                   Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677